

MAKE GOOD ESCROW AGREEMENT


This Make Good Escrow Agreement (the “Make Good Agreement”), dated effective as
of January 31, 2007, is entered into by and among Irish Mag, Inc., a Florida
corporation (the “Company”), the Investors (as defined below), Mr. Jiang Huai
Lin in his individual capacity (“Make Good Pledgor”), Roth Capital Partners, LLC
and Securities Transfer Corporation (hereinafter referred to as “Escrow Agent”).


WHEREAS, each of the investors in the private offering of securities of the
Company (the “Investors”) has entered into a Securities Purchase Agreement,
dated January 16, 2007 (as amended, the “SPA”), evidencing their participation
in the Company's private offering (the “Offering”) of securities. As an
inducement to the Investors to participate in the Offering and as set forth in
the SPA, Make Good Pledgor agreed to place the “Escrow Shares” (as defined in
Section 2 hereto) into escrow for the benefit of the Investors in the event the
Company failed to satisfy certain earnings per share and/or After-Tax Net Income
thresholds.


WHEREAS, pursuant to the requirements of the SPA, the Company and Make Good
Pledgor have agreed to establish an escrow on the terms and conditions set forth
in this Make Good Agreement;


WHEREAS, the Escrow Agent has agreed to act as escrow agent pursuant to the
terms and conditions of this Make Good Agreement; and


WHEREAS, all capitalized terms used but not defined herein shall have the
meanings assigned them in the SPA;


NOW, THEREFORE, in consideration of the mutual promises of the parties and the
terms and conditions hereof, the parties hereby agree as follows:


1. Appointment of Escrow Agent. Make Good Pledgor and the Company hereby appoint
Securities Transfer Corporation as Escrow Agent to act in accordance with the
terms and conditions set forth in this Make Good Agreement, and Escrow Agent
hereby accepts such appointment and agrees to act in accordance with such terms
and conditions.


2. Establishment of Escrow. Upon the execution of this Make Good Agreement, Make
Good Pledgor shall deliver, or cause to be delivered, to the Escrow Agent
certificates evidencing 7,894,736 shares (the “Escrow Shares”) of the Company's
common stock, par value $0.01 per share (“Common Stock”), along with bank
signature stamped stock powers executed in blank (or such other signed
instrument of transfer acceptable to the Company’s transfer agent).


3. Representations of Make Good Pledgor. Make Good Pledgor hereby represents and
warrants to the Investors as follows:



--------------------------------------------------------------------------------




a.  All of the Escrow Shares are validly issued, fully paid and nonassessable
shares of the Company, and free and clear of all pledges, liens and
encumbrances. Upon any transfer of Escrow Shares to Investors hereunder,
Investors will receive full right, title and authority to such shares as holders
of Common Stock of the Company.


b. Performance of this Make Good Agreement and compliance with the provisions
hereof will not violate any provision of any applicable law and will not
conflict with or result in any breach of any of the terms, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon, any of the properties or
assets of Make Good Pledgor pursuant to the terms of any indenture, mortgage,
deed of trust or other agreement or instrument binding upon Make Good Pledgor,
other than such breaches, defaults or liens which would not have a material
adverse effect taken as a whole.


4. Disbursement of Escrow Shares.


a. Fiscal Years Ending December 31, 2007 and December 31, 2008. Make Good
Pledgor agrees that in the event that the after tax net income reported in the
Annual Report on Form 10-KSB of the Company for the fiscal year ending December
31, 2007, as filed with the Commission, is less than $12,500,000.00 (the “2007
Guaranteed ATNI”), he will transfer to the Investors on a pro rata basis for no
consideration other than their part of their respective Investment Amount at
Closing 3,947,368 shares of Common Stock (the “2007 Make Good Shares”). In the
event that either (i) the earnings per share reported in the Annual Report on
Form 10-KSB of the Company for the fiscal year ending December 31, 2008, as
filed with the Commission, is less than $0.48 on a fully diluted basis (as
equitably adjusted for any stock splits, stock combinations, stock dividends or
similar transactions) (the “2008 Guaranteed EPS”) or (ii) the after tax net
income reported in the Annual Report on Form 10-KSB of the Company for the
fiscal year ending December 31, 2008, as filed with the Commission, is less than
$21,000,000.00 (the “2008 Guaranteed ATNI”), Make Good Pledgor agrees to
transfer to the Investors on a pro rata basis for no consideration other than
their part of their respective Investment Amount at Closing 3,947,368 shares of
Common Stock (the “2008 Make Good Shares”). Notwithstanding the foregoing, the
parties agree that for purposes of determining whether or not the 2007
Guaranteed ATNI, the 2008 Guaranteed EPS or the 2008 Guaranteed ATNI have been
achieved, the release of the 2007 Make Good Shares or the 2008 Make Good Shares
to Jiang Huai Lin as a result of the operation of Section 4(a) shall not be
deemed to be an expense, charge, or other deduction from revenues even though
GAAP may require contrary treatment. In the event that the after tax net income
reported in the Annual Report on Form 10-KSB of the Company for the fiscal year
ending December 31, 2007, as filed with the Commission, is equal to or greater
than the 2007 Guaranteed ATNI, no transfer of the 2007 Make Good Shares shall be
required by Make Good Pledgor to the Investors under this Section and such 2007
Make Good Shares shall be returned to Make Good Pledgor in accordance with the
Make Good Escrow Agreement. In the event that both the earnings per share
reported in the Annual Report on Form 10-KSB of the Company for the fiscal year
ending December 31, 2008, as filed with the Commission, is equal to or greater
than the 2008 Guaranteed EPS and the after tax net income reported in the Annual
Report on Form 10-KSB of the Company for the fiscal year ending December 31,
2008, as filed with the Commission, is equal to or greater than the 2008
Guaranteed ATNI, no transfer of the 2008 Make Good Shares shall be required by
Make Good Pledgor to the Investors under this Section and such 2008 Make Good
Shares shall be returned to Make Good Pledgor in accordance with the Make Good
Escrow Agreement. Any such transfer of the 2007 Make Good Shares or the 2008
Make Good Shares under this Section shall be made to an Investor within 10
Business Days after the date which the 2007, or 2008, as applicable, Annual
Report on Form 10-KSB for the Company is filed with the Commission and otherwise
in accordance with the Make Good Escrow Agreement. The Company has agreed that
Roth will provide written instruction to the Escrow Agent with regard to the
distribution of the 2007 Make Good Shares and 2008 Make Good Shares, as
applicable, in an amount to each Investor as set forth on Exhibit A attached
hereto. The Escrow Agent need only rely on the letter of instruction from Roth
in this regard and will disregard any contrary instructions. In the event that
the after tax net income reported in the Annual Report on Form 10-KSB of the
Company for the fiscal year ending December 31, 2007, as filed with the
Commission, is equal to or greater than the 2007 Guaranteed ATNI, Roth shall
provide written instructions to the Escrow Agent for the release of the 2007
Make Good Shares to the Make Good Pledgor or to the registered holder of such
shares who originally deposited such shares with the Escrow Agent. In the event
that both the earnings per share reported in the Annual Report on Form 10-KSB of
the Company for the fiscal year ending December 31, 2008, as filed with the
Commission, is equal to or greater than the 2008 Guaranteed EPS and the after
tax net income reported in the Annual Report on Form 10-KSB of the Company for
the fiscal year ending December 31, 2008, as filed with the Commission, is equal
to or greater than the 2008 Guaranteed ATNI, Roth shall provide written
instructions to the Escrow Agent for the release of the 2008 Make Good Shares to
the Make Good Pledgor or to the registered holder of such shares who originally
deposited such shares with the Escrow Agent.


2

--------------------------------------------------------------------------------


 
b. In connection with the foregoing, Make Good Pledgor agrees that within five
Trading Days following execution of the Purchase Agreement, Make Good Pledgor
will deposit all potential 2007 Make Good Shares and 2008 Make Good Shares into
escrow in accordance with this Agreement along with bank signature stamped stock
powers executed in blank (or such other signed instrument of transfer acceptable
to the Company’s transfer agent), and the handling and disposition of the 2007
Make Good Shares and 2008 Make Good Shares shall be governed by this Agreement.
The Make Good Pledgor hereby agrees that its obligation to transfer shares of
Common Stock to Investors pursuant to Section 4.11 of the Purchase Agreement
shall continue to run to the benefit of an Investor who shall have transferred
or sold all or any portion of its Securities, and that Investors shall have the
right to assign its rights to receive all or any such shares of Common Stock to
other Persons in conjunction with negotiated sales or transfers of any of its
Securities.


c. The Company covenants and agrees that upon any transfer of 2007 Make Good
Shares or 2008 Make Good Shares to the Investors in accordance with this
Agreement, the Company shall promptly instruct its transfer agent to reissue
such 2007 Make Good Shares or 2008 Make Good Shares in the applicable Investor’s
name and deliver the same as directed by such Investor.


3

--------------------------------------------------------------------------------


 
d. Notwithstanding anything to the contrary in this Section 4, if the Closing
occurs, however, the parties terminate the SPA in accordance with Section 6.5
thereof prior to the occurrence of the Second Closing, then (i) the number of
shares of Common Stock constituting the 2007 Make Good Shares shall be equal to
1,973,684, and (ii) the number of shares of Common Stock constituting the 2008
Make Good Shares shall be equal to 1,973,684. In such event, all references to
2007 Make Good Shares and 2008 Make Good Shares contained in this Agreement
would be deemed modified to the extent provided in the immediately preceding
sentence.


5. Duration. This Make Good Agreement shall terminate on the distribution of all
the Escrow Shares. The Company agrees to provide the Escrow Agent written notice
of the filing with the Commission of any financial statements or reports
referenced herein.


6. Escrow Shares. If any Escrow Shares are deliverable to the Investors pursuant
to the SPA and in accordance with this Make Good Agreement, (i) Make Good
Pledgor covenants and agrees to execute all such instruments of transfer
(including stock powers and assignment documents) as are customarily executed to
evidence and consummate the transfer of the Escrow Shares from Make Good Pledgor
to the Investors and (ii) following its receipt of the documents referenced in
Section 6(i), the Company covenants and agrees to promptly reissue such Escrow
Shares in the applicable Investor’s name and deliver the same as directed by
such Investor. Until such time as (if at all) the Escrow Shares are required to
be delivered pursuant to the SPA and in accordance with this Make Good
Agreement, any dividends payable in respect of the Escrow Shares and all voting
rights applicable to the Escrow Shares shall be retained by Make Good Pledgor.
Should the Escrow Agent receive dividends or voting materials, such items shall
be passed immediately on to the Make Good Pledgor and shall not be invested or
held for any time longer than is needed to effectively re-route such items to
the Make Good Pledgor.


7. Interpleader.  Should any controversy arise among the parties hereto with
respect to this Make Good Agreement or with respect to the right to receive the
Escrow Shares, Escrow Agent and/or Roth shall have the right to consult counsel
and/or to institute an appropriate interpleader action to determine the rights
of the parties. Escrow Agent and/or Roth are also each hereby authorized to
institute an appropriate interpleader action upon receipt of a written letter of
direction executed by the parties so directing either Escrow Agent or Roth. If
Escrow Agent or Roth is directed to institute an appropriate interpleader
action, it shall institute such action not prior to thirty (30) days after
receipt of such letter of direction and not later than sixty (60) days after
such date. Any interpleader action instituted in accordance with this Section 7
shall be filed in any court of competent jurisdiction in the State of New York
or the State of California, and the Escrow Shares in dispute shall be deposited
with the court and in such event Escrow Agent and Roth shall be relieved of and
discharged from any and all obligations and liabilities under and pursuant to
this Make Good Agreement with respect to the Escrow Shares and any other
obligations hereunder.


4

--------------------------------------------------------------------------------


 
8. Exculpation and Indemnification of Escrow Agent and Roth.


a. Escrow Agent is not a party to, and is not bound by or charged with notice of
any agreement out of which this escrow may arise. Escrow Agent acts under this
Make Good Agreement as a depositary only and is not responsible or liable in any
manner whatsoever for the sufficiency, correctness, genuineness or validity of
the subject matter of the escrow, or any part thereof, or for the form or
execution of any notice given by any other party hereunder, or for the identity
or authority of any person executing any such notice. Escrow Agent will have no
duties or responsibilities other than those expressly set forth herein. Escrow
Agent will be under no liability to anyone by reason of any failure on the part
of any party hereto (other than Escrow Agent) or any maker, endorser or other
signatory of any document to perform such person's or entity's obligations
hereunder or under any such document. Except for this Make Good Agreement and
instructions to Escrow Agent pursuant to the terms of this Make Good Agreement,
Escrow Agent will not be obligated to recognize any agreement between or among
any or all of the persons or entities referred to herein, notwithstanding its
knowledge thereof. Roth’s sole obligation under this Make Good Agreement is to
provide written instruction to Escrow Agent (following such time as the Company
files certain periodic financial reports as specified in Section 4 hereof)
directing the distribution of the Escrow Shares. Roth will provide such written
instructions upon review of the relevant earnings per share and/or After-Tax Net
Income amount reported in such periodic financial reports as specified in
Section 4 hereof. Roth is not charged with any obligation to conduct any
investigation into the financial reports or make any other investigation related
thereto. In the event of any actual or alleged mistake or fraud of the Company,
its auditors or any other person (other than Roth) in connection with such
financial reports of the Company, Roth shall have no obligation or liability to
any party hereunder.


b. Escrow Agent will not be liable for any action taken or omitted by it, or any
action suffered by it to be taken or omitted, absent gross negligence or willful
misconduct. Escrow Agent may rely conclusively on, and will be protected in
acting upon, any order, notice, demand, certificate, or opinion or advice of
counsel (including counsel chosen by Escrow Agent), statement, instrument,
report or other paper or document (not only as to its due execution and the
validity and effectiveness of its provisions, but also as to the truth and
acceptability of any information therein contained) which is reasonably believed
by Escrow Agent to be genuine and to be signed or presented by the proper person
or persons. The duties and responsibilities of the Escrow Agent hereunder shall
be determined solely by the express provisions of this Make Good Agreement and
no other or further duties or responsibilities shall be implied, including, but
not limited to, any obligation under or imposed by any laws of the State of New
York upon fiduciaries.


c. The Company and Make Good Pledgor each hereby, jointly and severally,
indemnify and hold harmless each of Escrow Agent, Roth and any of their
principals, partners, agents, employees and affiliates from and against any
expenses, including reasonable attorneys' fees and disbursements, damages or
losses suffered by Escrow Agent or Roth in connection with any claim or demand,
which, in any way, directly or indirectly, arises out of or relates to this Make
Good Agreement or the services of Escrow Agent or Roth hereunder; except, that
if Escrow Agent or Roth is guilty of willful misconduct, gross negligence or
fraud under this Make Good Agreement, then Escrow Agent or Roth, as the case may
be, will bear all losses, damages and expenses arising as a result of such
willful misconduct, gross negligence or fraud. Promptly after the receipt by
Escrow Agent or Roth of notice of any such demand or claim or the commencement
of any action, suit or proceeding relating to such demand or claim, Escrow Agent
or Roth, as the case may be, will notify the other parties hereto in writing.
For the purposes hereof, the terms “expense” and “loss” will include all amounts
paid or payable to satisfy any such claim or demand, or in settlement of any
such claim, demand, action, suit or proceeding settled with the express written
consent of the parties hereto, and all costs and expenses, including, but not
limited to, reasonable attorneys' fees and disbursements, paid or incurred in
investigating or defending against any such claim, demand, action, suit or
proceeding. The provisions of this Section 8 shall survive the termination of
this Make Good Agreement.


5

--------------------------------------------------------------------------------


 
9. Compensation of Escrow Agent. Escrow Agent shall be entitled to compensation
for its services as stated in the fee schedule attached hereto as Exhibit B,
which compensation shall be paid by the Company. The fee agreed upon for the
services rendered hereunder is intended as full compensation for Escrow Agent's
services as contemplated by this Make Good Agreement; provided, however, that in
the event that Escrow Agent renders any material service not contemplated in
this Make Good Agreement, or there is any assignment of interest in the subject
matter of this Make Good Agreement, or any material modification hereof, or if
any material controversy arises hereunder, or Escrow Agent is made a party to
any litigation pertaining to this Make Good Agreement, or the subject matter
hereof, then Escrow Agent shall be reasonably compensated by the Company for
such extraordinary services and reimbursed for all costs and expenses, including
reasonable attorney's fees, occasioned by any delay, controversy, litigation or
event, and the same shall be recoverable from the Company. Prior to incurring
any costs and/or expenses in connection with the foregoing sentence, Escrow
Agent shall be required to provide written notice to the Company of such costs
and/or expenses and the relevancy thereof and Escrow Agent shall not be
permitted to incur any such costs and/or expenses prior to receiving written
approval from the Company, which approval shall not be unreasonably withheld.


10. Resignation of Escrow Agent. At any time, upon ten (10) days' written notice
to the Company, Escrow Agent may resign and be discharged from its duties as
Escrow Agent hereunder. As soon as practicable after its resignation, Escrow
Agent will promptly turn over to a successor escrow agent appointed by the
Company the Escrow Shares held hereunder upon presentation of a document
appointing the new escrow agent and evidencing its acceptance thereof. If, by
the end of the 10-day period following the giving of notice of resignation by
Escrow Agent, the Company shall have failed to appoint a successor escrow agent,
Escrow Agent may interplead the Escrow Shares into the registry of any court
having jurisdiction.


6

--------------------------------------------------------------------------------


 
11. Records. Escrow Agent shall maintain accurate records of all transactions
hereunder. Promptly after the termination of this Make Good Agreement or as may
reasonably be requested by the parties hereto from time to time before such
termination, Escrow Agent shall provide the parties hereto, as the case may be,
with a complete copy of such records, certified by Escrow Agent to be a complete
and accurate account of all such transactions. The authorized representatives of
each of the parties hereto shall have access to such books and records at all
reasonable times during normal business hours upon reasonable notice to Escrow
Agent and at the requesting party’s expense.


12. Notice. All notices, communications and instructions required or desired to
be given under this Make Good Agreement must be in writing and shall be deemed
to be duly given if sent by registered or certified mail, return receipt
requested, or overnight courier, to the addresses listed on the signature page
hereto.


13. Execution in Counterparts. This Make Good Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


14. Assignment and Modification. This Make Good Agreement and the rights and
obligations hereunder of any of the parties hereto may not be assigned without
the prior written consent of the other parties hereto. Subject to the foregoing,
this Make Good Agreement will be binding upon and inure to the benefit of each
of the parties hereto and their respective successors and permitted assigns. No
other person will acquire or have any rights under, or by virtue of, this Make
Good Agreement. No portion of the Escrow Shares shall be subject to interference
or control by any creditor of any party hereto, or be subject to being taken or
reached by any legal or equitable process in satisfaction of any debt or other
liability of any such party hereto prior to the disbursement thereof to such
party hereto in accordance with the provisions of this Make Good Agreement. This
Make Good Agreement may be amended or modified only in writing signed by all of
the parties hereto.


15. Applicable Law. This Make Good Agreement shall be governed by and construed
in accordance with the laws of the State of New York without giving effect to
the principles of conflicts of laws thereof.


16. Headings. The headings contained in this Make Good Agreement are for
convenience of reference only and shall not affect the construction of this Make
Good Agreement.


17. Attorneys' Fees. If any action at law or in equity, including an action for
declaratory relief, is brought to enforce or interpret the provisions of this
Make Good Agreement, the prevailing party shall be entitled to recover
reasonable attorneys' fees from the other party (unless such other party is the
Escrow Agent or Roth), which fees may be set by the court in the trial of such
action or may be enforced in a separate action brought for that purpose, and
which fees shall be in addition to any other relief that may be awarded.


7

--------------------------------------------------------------------------------


 
18. Authorized Signers. The Company will execute Exhibit C-1 and deliver an
executed Exhibit C-2 to this Make Good Agreement concurrent with the execution
hereof.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have duly executed this Make Good Agreement as
of the date set forth opposite their respective names.



 
COMPANY:


IRISH MAG, INC.




By: /s/ Jiang Huai Lin                                             
Jiang Huai Lin
President and Chief Executive Officer


Address:
 
Irish Mag, Inc.
Unit D
Block 2
Tian An Cyber Park
Chengongmiao
Shenzhen, Guangdong, 518040
People’s Republic of China
Attn.: Jiang Huai Lin






JIANG HUAI LIN:



/s/ Jiang Huai Lin                                                    
 
Address:


c/o Irish Mag, Inc.
Unit D
Block 2
Tian An Cyber Park
Chengongmiao
Shenzhen, Guangdong, 518040
People’s Republic of China



[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK SIGNATURE PAGE FOR OTHER
PARTIES FOLLOWS]
 
Make Good Escrow Agreement


--------------------------------------------------------------------------------



 

 
INVESTORS:


THE PINNACLE FUND, L.P.




By:  /s/ Barry M. Kitt                                          
Barry M. Kitt,
Sole Member, Pinnacle Fund Management, L.L.C.,
the General Partner of Pinnacle Advisors, L.P.,
the General Partner of The Pinnacle Fund, L.P.


Address:


The Pinnacle Fund, L.P.
4965 Preston Park Blvd., Suite 240
Plano, TX 75093
Attention: Barry M. Kitt
Tel: 972-985-2121
Fax: 972-985-2122
bk@pinnaclefund.com



PINNACLE CHINA FUND, L.P.




By:  /s/ Barry M. Kitt                                               
Barry M. Kitt,
Manager, Kitt China Management, L.L.C.,
the Manager of Pinnacle China Management, L.L.C.,
the General Partner of Pinnacle China Advisors, L.P.,
the General Partner of Pinnacle China Fund, L.P.


Address:


Pinnacle China Fund, L.P.
4965 Preston Park Blvd., Suite 240
Plano, TX 75093
Attention: Barry M. Kitt
Tel: 972-985-2121
Fax: 972-985-2122
bk@pinnaclechinafund.com

 
Make Good Escrow Agreement

--------------------------------------------------------------------------------


 

 
ESCROW AGENT:


SECURITIES TRANSFER CORPORATION




By: /s/ Kevin Halter, Jr.                                   
Kevin Halter, Jr.
President


Address:


Securities Transfer Corporation
2591 Dallas Parkway Suite 102
Frisco, TX 75034


 
Make Good Escrow Agreement

--------------------------------------------------------------------------------





 
ROTH:


ROTH CAPITAL PARTNERS, LLC


By:  /s/ Aaron Gurewitz                                       
Aaron Gurewitz
Managing Director


Address:


Roth Capital Partners, LLC
24 Corporate Plaza
Newport Beach, CA 92660




Make Good Escrow Agreement

--------------------------------------------------------------------------------



Exhibit A


ESCROW SHARES TO BE ISSUED TO INVESTORS



 
Make Good (2007)
Make Good (2008)
Institution Legal Name
         
The Pinnacle Fund, L.P.
1,973,684
1,973,684
     
Pinnacle China Fund, L.P.
1,973,684
1,973,684
     
TOTAL
3,947,368
3,947,368

 
Exhibit A
Make Good Escrow Agreement

--------------------------------------------------------------------------------



Exhibit B


ESCROW AGENT FEES




US $1,500
 
 
Exhibit B
Make Good Escrow Agreement


--------------------------------------------------------------------------------



Exhibit C-1


CERTIFICATE AS TO AUTHORIZED SIGNATURES


Account Name:


Account Number:


The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as authorized representatives of the
Company and are authorized to initiate and approve transactions of all types for
the above-mentioned account on behalf of the Company.




Name / Title
Specimen Signature
 
 
 
 
 
 
Jiang Huai Lin
President and Chief Executive Officer
_______________________________
Signature
 
 
 
 
 
 
Zhi Xiong Huang
Vice- President
_______________________________
Signature



 
Exhibit C-1
Make Good Escrow Agreement

--------------------------------------------------------------------------------


 
Exhibit C-2


CERTIFICATE AS TO AUTHORIZED SIGNATURES




Account Name:


Account Number:


The specimen signatures shown below are the specimen signatures of the
individual who has been designated as the authorized representative of the
Investors and is authorized to provide the documents, instruments and/or
consents, including the written consents specified in Section 4, relating to the
Investors and specified in the Make Good Agreement.




Name / Title
Specimen Signature
   
 
Barry M. Kitt
Sole Member, Pinnacle Fund Management, L.L.C.,
the General Partner of Pinnacle Advisors, L.P.,
the General Partner of The Pinnacle Fund, L.P.
 
_______________________________
Signature
   
 
Barry M. Kitt
Sole Member, Kitt China Management, L.L.C.,
the Manager of Pinnacle China Management, L.L.C.,
the General Partner of Pinnacle China Advisors, L.P.,
the General Partner of Pinnacle China Fund, L.P.
 
_______________________________
Signature
 


 
Exhibit C-2
Make Good Escrow Agreement

--------------------------------------------------------------------------------

